DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 11 December 2020 has been entered.
1c.	Receipt of the substitute specification correctly labeling tables 1-10 and correcting typographical errors is acknowledged. No new matter has been introduced.   
Claim Status:
1c.	Claims 41-46, 48-56, 58, 61-62, 64-71 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statements (IDS) submitted on 09/21/2020; 10/18/2020; 10/23/2020; 11/17/2020; 12/11/2020; 01/22/2021 and 02/24/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 
It is noted that the Mashkovsky reference cited on the IDS of 22 January 2021 has been crossed off because the IDS does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.



Oath/Declaration
3.	It is acknowledged that a properly executed inventor's oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)), has been received on 28 September 2020. 

Comments to Applicants’ amendment and arguments:
4. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
4a.	All of the objections and rejections of cancelled claims are moot. 
4b.	The amendment has overcome the rejection of claims 41-46, 48-56, 62, 64-71 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
4c.	The amendment has overcome the rejection of claims 41-46, 48-56, 62, 64-71 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention.  
4d.	The amendment has overcome the rejection of claims 41-42, 54, 56-62 and 64 made under 35 U.S.C. 102(a)(1) as being anticipated by Cork et al, (British Association of Dermatologists July/2017) 177 (Suppl. 1), pp 25-77, abstract P94 on page 67). The Cork et al reference does not teach or suggest administering dupilumab at the specific dosages as recited in the instant claims, to a patient ≥12 years to < 18 years; wherein if the patient is <60 kg the patient receives an initial dosage of 400 mg, followed by about 

4e.	The amendment has overcome the rejection of claims 41-42, 54, 56-62 made under as being anticipated by (ClinicalTrials.gov Identifier: NCT02407756; August 2016). 
The NCT02407756 reference does not teach or suggest administering dupilumab at the specific dosages as recited in the instant claims, to a patient ≥12 years to < 18 years; wherein if the patient is <60 kg the patient receives an initial dosage of 400 mg, followed by about 200 mg; wherein if the patient is >60 kg the patient got an initial dosage of 600 mg, followed by about 300 mg.

4f.	The rejection of claims 41-42, 54-62, and 64-71 made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov Identifier: NCT02407756, 08/2016) in view of Dupixent, (dupilumab) patient information dated on March 2017, is withdrawn.  The combined teachings of the recited references do not teach or suggest administering dupilumab at specific dosages, to patient ≥12 years to < 18 years; wherein if the patient is <60 kg the patient receives an initial dosage of 400 mg, followed by about 200 mg; wherein if the patient is >60 kg the patient got an initial dosage of 600 mg, followed by about 300 mg.
4g.	The rejection of claims 41-42, 54-62 made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov Identifier: NCT02407756, 08/2016) in view Warner W. Carr, (Pediatric Drugs; 2013; Vol. 15, pages 303-310), is withdrawn. The combined teachings of the recited references do not teach or suggest administering 
	
Conclusion:
5.	Claims 41-46, 48-56, 58, 61-62, 64-71 are allowed.  


Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        20 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647